Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 01/31/2022 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 11/15/2018. It is noted, however, that applicant has not filed a certified copy of the CA3024237 application as required by 37 CFR 1.55.

Claim Interpretation
Claim 1 recites the coupling, the coupling is interpreted to comprise a universal separator with an oil separator coupled above the water chamber, and a set of conical electrostatic grids. 
Drawings
Instant specification paragraph [0035] discloses back pressure valve 230 on the clear water outlet, and dump valve 240 which dumps oil from the top of the vessel, these numbers/valves appear to be reversed in Fig. 2, and Fig. 2 describes 230 as PUMP VALVE
Specification
Instant specification paragraph [0035] discloses back pressure valve 230 on the clear water outlet, and dump valve 240 which dumps oil from the top of the vessel, these numbers/valves appear to be reversed in Fig. 2; in addition, Fig. 2 describes 230 as PUMP VALVE.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recite the limitation "the unit".  There is insufficient antecedent basis for this limitation in the claim, for examination purposes the unit is interpreted as the universal separator. 
Claim 1 recites an electric field created by the electrostatic grids via either DC or AC current causes oil and water to separate from the liquid. It is unclear from the claim language if the electrostatic grids separate the liquid into three phases: oil, water, and another liquid separate from the water, or the oil and water, as an emulsion are separated from another liquid.
Additional claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PG Pub 2011/0139710), in view of Hopper (2013/0327727), or alternatively, Hopper in view of Zhang, further in view of Adamski (US PG Pub 2016/0097005) and Sprenkel (US PG Pub 2016/0289100), further in view of Ditria (US 6197095).
With respect to claim 1, Zhang teaches a cyclone separator that can be used for liquid-liquid separation and solid-liquid separation ([0020]) separation of solids and oils from a liquid, a cyclone separator comprising an inlet section (abstract) a vessel having a cyclone chamber, two tangent inlets in the inlet section a water chamber, in an embodiment, the inlets are spaced apart at 180 degrees ([0018, 0029] a pair of inlet connections operative to deliver the liquid to the cyclone chamber), a first cone 3 and a second body 4 positioned above and connected with the inlet section 2, body 4 forming an oil collecting section (an oil separation chamber coupled above the water chamber), which may be comprised of different sections, and a top opening and discharge pipe, and that first cone 3 is comprised of at least two sections ([0031-0032]), and when used for separation of oil and water or liquid-liquid separation, an assistant blade or blades are provided in inlet section 2 slightly above the middle, a rotating impeller on a shaft driven by a motor and spiral channels to enhance flow guiding, and a hollow a baffle chamber coupled above the cyclone chamber, the baffle chamber including a plurality of rotating baffles, the water chamber coupled to and surrounding the baffle chamber; and outlet 12 ([0029]), Fig. 4, a solids collection chamber coupled below the cyclone chamber).
Zhang is silent on stationary baffles, conical electrostatic grids and use of an electric field created by the electrostatic grids via either DC or AC current causes oil and water to separate from the liquid
Hopper teaches an apparatus for separation of a multiphase fluid stream into separate fractions, such a stream may comprise oil, gas, water, and solids ([0051, 0059]) a universal separator for separation of solids and oils from a liquid, the vessel may be of any suitable configuration, such vessels are known in the art ([0021]) and cyclones are commonly used ([0003-0004, 0065], a vessel having a cyclone chamber), the vessel may be provided with one, two, or more inlets, preferably at a tangent ([0022] a pair of inlet connections operative to deliver the liquid to the cyclone chamber), and flow guides to enhance separation ([0034-0035] stationary baffles), a plurality of outlets for different heavier fractions, the outlets of any suitable arrangement ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hopper’s flow guides into Zhang’s taught apparatus in order to enhance separation (Hopper [0034-0035]). 
Alternatively, it would have been obvious to one of ordinary skill in the art to incorporate Zhang’s rotating assistant blades/baffles and cylinder into Hopper’s apparatus to facilitate separation of a light phase (Zhang [0016]).
Sprenkel teaches separation of components of a mixture using two sets of electrodes and applying an electrostatic field to an oil layer and an interface layer ([0007]), the voltage can be applied to the electrode grid to provide the benefits of both AC and DC fields within the vessel ([0016]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrostatic electrodes, including grids, as described by Sprenkel and Adamski, into the taught combination to promote coalescence and enjoy synergistic benefits of combining emulsion coalescence techniques (Adamski ([0016-0021]). While Adamski’s electrodes and Spenkel’s grids are not specifically conical, the particular shape of the grid would be an obvious engineering choice, particularly in association with a cyclone, further, absent unexpected results change in shape is a matter of choice obvious to one of ordinary skill in the art (see MPEP 2144.04 IV. B).
Zhang teaches body parts connected or coupled as discussed above. Alternatively, Ditria teaches modular multiphase separation with high operational flexibility for separation of oil, water, gas, and solids (col 5 lines 1-20) and that modular construction allows for reliable transport to the ocean floor (col 2 lines 50-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modularity of components as taught by Ditria into the taught combination in order to allow for reliable transport to the ocean floor (col 2 lines 50-55).
With respect to claim 2, the universal separator of claim 1 is taught above. Zheng teaches separation into upward light phases, and downward heavier phases, and the upright configuration allows gravity to assist separation ([0040]), the light oil phase flows up the central axis and out opening 14, the higher density water phase moves toward the side wall ([0036-0037]); Hopper teaches a plurality of outlets for different heavier fractions, the outlets of any suitable arrangement ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide oil exiting the oil separation chamber via an oil discharge connection at a higher plane than said water exits, as according to Zhang, lighter oil will rise while denser components such as water will flow toward the side wall.  
With respect to claim 6, the universal separator of claim 1 is taught above. Zhang teaches the impeller is driven by a motor ([0033], an electric motor that drives said rotating baffles). 
With respect to claims 7 and 8, the universal separator of claim 1 is taught above. Adamski further teaches the process can comprise a step of adding a chemical to the emulsified fluid to promote further coalescence , for example, polymers, and can be introduced into the vessel or added or introduced into the stream being introduced into the vessel ([0077] a chemical agent that is injected into the liquid prior to entering the unit, to cause a water-oil emulsion to demulsify and further causes the merging of solid particles to enhance solids separation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adamski’s emulsification chemical into the taught combination in order to promote further coalescence.
With respect to claim 9, the universal separator of claim 1 is taught above. Zhang teaches the inlets are spaced apart at 180 degrees ([0018, 0029] wherein said pair of inlet connections are located 180 degrees apart). 
With respect to claim 10, the universal separator of claim 1 is taught above. Ditria teaches modular multiphase separation with high operational flexibility for separation of oil, water, gas, and solids (col 5 lines 1-20) and that modular construction allows for reliable transport to the ocean floor (col 2 lines 50-55), and the system consists of modules that interact to ensure utilization of standard components and that components interact and fit like interchangeable building blocks, where only the components required to meet separation specifications need to be provided. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ditria’s modular system such that the oil separation chamber is replaced with a blind flange and bearing operative to convert the universal separator into a solids-only separation unit, to combine the design flexibility of custom equipment with the simplicity of pre-engineered modules.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PG Pub 2011/0139710), in view of Hopper (2013/0327727), or alternatively, Hopper in view of Zhang, further in view of Adamski (US PG Pub 2016/0097005) and Sprenkel (US PG Pub 2016/0289100), further in view of Ditria (US 6197095), in view of Whitehead (US PG Pub 2017/0320069) and Nellis (US 3594314).
With respect to claim 3, the universal separator of claim 1 is taught above. The taught combination fails to teach an inside surface of the water chamber is coated with an oleophobic material. Whitehead teaches centrifugal liquid separating systems and that the surface of components may be protectively coated with natural and synthetic rubber and plastics to meet various applications ([0015]). Nellis teaches tanks coated with on the interior with a coal tar epoxy (col 6 line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a coating on inside surface of the tank, depending on the application, to meet various applications, and to protect the surface. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PG Pub 2011/0139710), in view of Hopper (2013/0327727), or alternatively, Hopper in view of Zhang, further in view of Adamski (US PG Pub 2016/0097005) and Sprenkel (US PG Pub 2016/0289100), further in view of Ditria (US 6197095), in view of Arnold (US 5298167)
With respect to claim 4, the universal separator of claim 1, is taught above. Zheng teaches fluid separates into upward light phases, and downward heavier phases, the upright configuration allows gravity to assist separation ([0040]), lighter phases with lower density such as oil flows up the central axis and out opening 14, the higher density water phase moves toward the side wall ([0036-0037] clear water spirals upward); Hopper teaches a plurality of outlets for different heavier fractions, the outlets of self-contained back-pressure valve operative to control pressure inside of the universal separator.
Arnold teaches an apparatus for separating at least 2 liquids, with heavy and light liquid outlets from a hydrocyclone, and in an embodiment, a back pressure valve to allow for the operation of the hydrocyclone at the desired pressure (col 2 line 48- col 3 line 8, a back-pressure valve operative to control pressure inside of the universal separator).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tangential water outlet connection, as one of Hopper’s suitable outlets, and a back-pressure valve as described by Arnold in order to allow for operation at the desired pressure. The use of a self-contained back-pressure valve would be an obvious engineering choice for the valve described by Arnold. 
With respect to claim 5, the universal separator of claim 1, is taught above. Zhang teaches the flow speed at the inlet should be controlled within a range, and that the separator is preferably operated under normal pressure to save energy, implying that a pump may be used ([0030])/ Alternatively, Arnold teaches an apparatus for separating at least 2 liquids, with heavy and light liquid outlets from a hydrocyclone, and pump 18 for pumping a liquid to the primary separator (col 3 lines 50-56, col 4 lines 59-63), a feed-pump that moves liquid into the unit. 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a feed pump to provide a pressure sufficient to compensate for frictional pressure drops and overcome the pressure drop in the hydrocyclone to achieve the desired degree of separation at a particular flowrate (col 5 lines 1-18). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nilsen (US PG Pub 2003/0146175).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777